07/27/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs June 28, 2022

           STATE OF TENNESSEE v. MICHELLE BENNINGTON

                Appeal from the Criminal Court for Hamilton County
                    No. 294428 Thomas C. Greenholtz, Judge
                     ___________________________________

                           No. E2021-01163-CCA-R3-CD
                       ___________________________________

The Defendant-Appellant, Michelle Bennington, appeals the dismissal of her second pro
se Rule 36 motion to correct a clerical error on an order revoking her probation. See Tenn.
R. Crim. P. 36. The sole issue presented is whether the trial court abused its discretion in
not applying jail credits the Defendant-Appellant earned on a concurrent sentence in
another jurisdiction to the order of revocation. We affirm the dismissal.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JILL BARTEE
AYERS and JOHN W. CAMPBELL, SR., JJ., joined.

Michelle Bennington, Henning, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Katharine K. Decker, Senior
Assistant Attorney General; Neal Pinkston, District Attorney General; and Kristen Spires,
Assistant District Attorney General, for the Appellee, State of Tennessee.


                                        OPINION

      We rely upon and fully incorporate the procedural history as outlined in the direct
appeal of the Defendant’s first pro se Tennessee Rule of Criminal Procedure 36 motion
wherein this court outlined the underlying facts of the Defendant’s case as follows:

              On May 23, 2016, Defendant pled guilty to trafficking for commercial
       sex act (Count One), contributing to the delinquency of a minor (Count
       Three), and prostitution (Count Four). Pursuant to a plea agreement, the trial
       court sentenced Defendant to eight years in Count One and eleven months
       and twenty-nine days in both Counts Three and Four. The sentences were
      ordered to be served concurrently and were suspended to supervised
      probation. The judgments provided pretrial jail credit from December 18,
      2014, to May 23, 2016.

             On July 11, 2017, the trial court issued a capias based on a probation
      violation report claiming that Defendant tested positive for cocaine,
      amphetamine, buprenorphine, and methamphetamine. Defendant conceded
      the violation, and on August 16, 2017, the court partially revoked
      Defendant’s probation through August 26, 2017. The revocation order
      provided that Defendant would be supervised out of Knox County and would
      receive jail credit from July 24 to August 16, 2017.

             On January 23, 2018, the trial court issued another capias based on a
      probation violation report claiming that Defendant tested positive for
      methamphetamine on December 13, 2017. By letter dated June 2, 2019,
      Defendant notified the court that she was incarcerated in the Tennessee
      Department of Correction (TDOC) on a sentence out of Knox County.
      Defendant was transported from prison to Hamilton County on July 19, 2019.
      On July 22, 2019, Defendant conceded the violation, and the trial court fully
      revoked probation and ordered Defendant to serve her original sentence. The
      revocation order provided jail credit from July 19 to July 22, 2019.

              On September 19, 2019, Defendant filed a “Motion to Correct Clerical
      Error on Probation Order” (“the Motion”), claiming that the trial court’s July
      22, 2019 revocation order failed to award all jail credit to which she was
      entitled. She claimed that, on December 2, 2016, she pled guilty in Knox
      County and was sentenced to six years to be served concurrently with her
      effective eight-year Hamilton County sentence. Defendant moved the court
      to issue a corrected revocation order to provide 827 days post-judgment jail
      credit. Specifically, Defendant sought post-judgment jail credit on her
      Hamilton County sentence for the following: (1) 206 days during which she
      was incarcerated in Knox County awaiting trial; (2) 37 days during which
      she was incarcerated in Knox County after she was sentenced on the Knox
      County charges; (3) 556 days beginning with the full revocation of her Knox
      County probation on January 12, 2018, through entry of the July 22, 2019
      revocation order in Hamilton County during which time she was incarcerated
      in TDOC; and (4) 28 days that were credited in the Hamilton County August
      16, 2017 probation order.

State v. Michelle Bennington, No. E2020-00025-CCA-R3-CD, 2021 WL 753645, at *1
(Tenn. Crim. App. Feb. 26, 2021).
                                          -2-
        On September 19, 2019, the Defendant filed her first Rule 36 motion, entitled
“Motion to Correct Clerical Error on Probation Order,” alleging that the July 22, 2019
Hamilton County revocation order failed to recognize jail credits she earned relating to her
concurrent Knox County sentence. See Tenn. R. Crim. P. 36. She moved the trial court to
provide a total of 827 days of post-judgment credits on her Hamilton County sentence for
time served in Knox County. The trial court denied the motion in part, finding that “there
was no clerical error in the July 22, 2019 revocation order but found that there was a clerical
error in the May 23, 2016 judgments of conviction” and entered amended judgments
accordingly. The trial court reasoned that neither omission of jail credit in Hamilton or
Knox County constituted a clerical error because the record did not show that either
confinement was a post-arrest, pre-plea or post-arrest, pre-revocation confinement arising
out of the instant offenses. The Defendant appealed.

       This court affirmed the judgment of the trial court and reasoned that Tennessee Code
Annotated section 40-23-101(c) only entitles defendants to post-judgment jail credits when
the credits arise out of the original offense for which the defendant was convicted. Michelle
Bennington, 2021 WL 753645, at *1. Because the credits earned on the Defendant’s
concurrent Knox County sentence did not arise out of the Hamilton County offense, we
concluded that the trial court was not required to recognize those credits on its revocation
order. Id. We also noted that the “TDOC, not the trial court, was responsible for
calculating post-judgment jail credit” on the Defendant’s Hamilton and Knox County
sentences and that the remedy sought by the Defendant lay under the Tennessee Uniform
Administrative Procedures Act. Id. (citing Tenn. Code Ann. § 40-35-501(r)).

      On July 12, 2021, the Defendant filed a second “Motion to Correct Clerical Error
on Revocation Order,” once again moving the trial court to correct the July 2019 Hamilton
County revocation order to reflect jail credits she earned on her concurrent Knox County
sentence. The trial court denied the motion on August 25, 2021, finding no error in the
Hamilton County judgments with respect to the calculation of time spent in Hamilton
County and reasoning that “it is the [] province of the [TDOC] to calculate how [credits
earned in various jurisdictions] affect the Defendant’s release.” In its order denying the
Defendant’s motion, the trial court thoroughly analyzed the plain language of section 40-
35-311 to determine whether it “imposes upon [a trial court] a duty to credit on its own
judgment with the time [] spent in custody in other jurisdictions.” The trial court
determined that the plain language of section 40-35-311(e)(4) did not impose such a duty
and denied the Defendant’s motion.

       The Defendant filed an untimely notice of appeal on October 4, 2021, claiming she
did not receive notice of the dismissal until September 29, 2021, five days after the time
                                             -3-
for filing an appeal had passed. See Tenn. R. App. P. 4(a). She attached a copy of the
envelope she received from prison officials showing the date the notice of appeal was
delivered to her, which was September 29, 2021. Tennessee Rule of Appellate Procedure
4(a) (“Rule 4(a)”) states that the notice of appeal “shall be filed with and received by the
clerk of the trial court within 30 days after the date of entry of the judgment appealed
from[.]” “[H]owever, in all criminal cases, “the ‘notice of appeal’ document is not
jurisdictional and the filing of such document may be waived in the interest of justice.” Id.
“Waiver is not automatic and should occur only when ‘the interest of justice’ mandates
waiver.” State v. Rockwell, 280 S.W.3d 212, 214 (Tenn. Crim. App. 2007). Because the
Defendant did not receive notice that the motion had been denied until after the time for
timely filing had passed, and it appears to have been through no fault of her own, we waive
the timely filing requirement in the interest of justice.
                                         ANALYSIS

       The Defendant argues that the Hamilton County trial court erred by dismissing her
Rule 36 motion to correct its July 2019 probation revocation order to reflect jail credits she
earned in Knox County because it was required to recognize those credits in its order under
newly enacted Tennessee Code Annotated section 40-35-311(e)(4) (eff. July 1, 2021). The
State contends the Defendant is not entitled to relief because (1) section 40-35-311(e)(4)
does not apply to the Defendant’s case; (2) this court is precluded from considering the
issue because it was previously determined in a prior appeal; and (3) the Defendant has
waived her claim by failing to provide an adequate appellate record for review. We agree
with the State.

        As an initial matter, the State correctly observes that the Defendant failed to include
the judgments of conviction or the probation revocation orders from Knox County in the
record on appeal. This court “will not consider those issues for which the record is
inadequate.” State v. Wallace, 664 S.W.2d 301, 302 (Tenn. Crim. App. 1983). “It is the
duty of the party seeking review of the action of the trial court to prepare a record sufficient
to enable the reviewing court to determine if the discretion has been abused.” State v.
Bunch, 646 S.W.2d 158, 160 (Tenn. 1983). Although the Defendant attached the Knox
County documents as an appendix to her appellate brief, it is well-established that
“documents attached to [] appellate briefs but not certified into the record cannot be
considered by this [c]ourt as part of the record on appeal.” Pittman v. State, No. E2001-
00546-CCA-R3-PC, 2002 WL 407226, at *1 (Tenn. Crim. App. Mar. 15, 2002) (citing
State v. Roberts, 755 S.W.2d 833, 836 (Tenn. Crim. App. 1988)) (no perm. app. filed).
Accordingly, we are without jurisdiction to review this issue, and the Defendant is not
entitled to relief.



                                             -4-
       Waiver notwithstanding, in the instant case, the Defendant asserts for the second
time that the Hamilton County trial court was required to recognize jail credits she earned
on a concurrent Knox County sentence in its order revoking her probation. This time,
however, the Defendant relies upon newly enacted section 40-35-311(e)(4) in support of
her contention. Section 40-35-311(e)(4) mandates:

       If a person is serving two (2) or more concurrent probationary sentences and
       the person’s probation is revoked on one (1) probationary sentence, then the
       person must receive credit for the time served as a result of that probation
       revocation against any other concurrent probationary sentence that is
       subsequently revoked in any jurisdiction in this state.

Tenn. Code Ann. § 40-35-311(e)(4) (eff. July 1, 2021).

       However, section 40-35-311(e)(4) does not avail the Defendant relief as it is
inapplicable to the Defendant’s case. The statute did not become effective until July of
2021, almost two years after the Defendant’s 2019 probation revocation order. “[S]tatutes
are presumed to apply prospectively in the absence of clear legislative intent to the
contrary.” State v. Thompson, 151 S.W.3d 434, 442 (Tenn. 2004); Van Tran v. State, 66
S.W.3d 790, 797-98 (Tenn. 2001). In this case, the legislature explicitly stated that the
changes to section 40-35-311 were to take effect on July 1, 2021, “and apply to court
determinations made on or after that date.” See 2021 Tenn. Pub. Acts, ch. 409, § 27; State
v. Casey Bryan Gibbs, No. M2021-00933-CCA-R3-CD, 2022 WL 1146294, at *5 n.1
(Tenn. Crim. App. April 19, 2022) (the changes made to section 40-35-311 “do not affect
the issues before the court because they became effective on July 1, 2021,” after the trial
court’s May 25, 2021 revocation order). Thus, section 40-35-311(e)(4) does not apply to
the order at issue.

        Because the new code section does not apply to the Defendant’s case, the
Defendant’s claim that the omission of the Knox County jail credits constitutes a clerical
error on the Hamilton County revocation order is identical to the claim presented in
Defendant’s first Rule 36 motion, the denial of which was affirmed by this court on appeal.
Michelle Bennington, 2021 WL 753645, at *2. Accordingly, we are precluded from
considering the Defendant’s claim. See Memphis Publ’g Co. v. Tenn. Petroleum
Underground Storage Tank Bd., 975 S.W.2d 303, 306 (Tenn. 1998) (“[U]nder the law of
the case doctrine, an appellate court’s decision on an issue of law is binding in later trials
and appeals of the same case if the facts on the second … appeal are substantially the same
as the facts in the first … appeal.”).




                                            -5-
                                   CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgment of the
trial court.




                                           ____________________________________
                                           CAMILLE R. MCMULLEN, JUDGE




                                         -6-